TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 23, 2021



                                      NO. 03-20-00112-CR


                               Joel Contreras-Aguilar, Appellant

                                                v.

                                  The State of Texas, Appellee




          APPEAL FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
          BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in

the judgments. Therefore, the Court affirms the trial court’s judgments of conviction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.